
	
		I
		112th CONGRESS
		1st Session
		H. R. 3239
		IN THE HOUSE OF REPRESENTATIVES
		
			October 21, 2011
			Mr. Marino introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide certain legal safe harbors to Medicare and
		  Medicaid providers who participate in the EHR meaningful use program or
		  otherwise demonstrate use of certified health information
		  technology.
	
	
		1.Short titleThis Act may be cited as the
			 Safeguarding Access For Every Medicare
			 Patient Act.
		2.Covered
			 entities
			(a)Covered
			 entitiesFor purposes of this
			 section, a covered entity means, with respect to certified EHR technology (as
			 defined in section 1848(o)(4) of the Social Security Act) and a year, any of
			 the following:
				(1)Meaningful EHR
			 usersAny of the following, with respect to such year:
					(A)An eligible professional (as defined in
			 paragraph (5)(C) of section 1848(o) of the Social Security Act) determined to
			 be a meaningful EHR user under paragraph (2) of such section for the EHR
			 reporting period (as defined in paragraph (5)(B) of such section) during such
			 year.
					(B)In the case of a qualifying MA organization
			 (as defined in paragraph (5) of section 1853(l) of such Act), an eligible
			 professional described in paragraph (2) of such section of the organization who
			 the organization attests under paragraph (6) of such section to be a meaningful
			 EHR user for such year.
					(C)In the case of a qualifying MA organization
			 (as defined in paragraph (5) of section 1853(l) of such Act), an eligible
			 hospital described in section 1853(m)(2) of such Act of the organization which
			 attests under section 1853(l)(6) of such Act to be a meaningful EHR user for
			 the applicable period with respect to such year.
					(D)An eligible hospital (as defined in
			 paragraph (6)(B) of section 1886(n) of such Act) determined to be a meaningful
			 EHR user under paragraph (3) of such section for the EHR reporting period (as
			 defined in paragraph (6)(A) of such section) with respect to such year.
					(E)A critical access hospital determined
			 pursuant to section 1814(l)(3) of such Act to be a meaningful EHR user (as
			 would be determined under paragraph (3) of section 1886(n) of such Act) for an
			 EHR reporting period (as defined in paragraph (6)(A) of such section) for a
			 cost reporting period beginning during such year.
					(F)A Medicaid
			 provider (as defined in paragraph (2) of section 1903(t) of such Act) eligible
			 for payments described in paragraph (1) of such section for such year.
					(2)Health
			 information exchange entitiesIndividuals and entities (other than States
			 or State designated entities) which during such year are health information
			 exchange contractors (consisting of technology providers), health information
			 exchange participants (consisting of organizations providing supportive
			 technology to a health information exchange), and other users of health
			 information exchanges (consisting of other entities that may be exchanging
			 clinical or administrative data). Manufacturers of EHR Software and other
			 health information technologies who participate in the reporting of adverse
			 events or who otherwise contribute relevant patient safety work product under
			 section 3(a) of this Act.
				(3)Certain other
			 EHR usersA health care
			 professional who, during such year—
					(A)is a user of such
			 certified EHR technology;
					(B)is not eligible
			 for incentive payments based on meaningful use of such technology under title
			 XVIII or XIX of the Social Security Act solely because the professional is
			 not—
						(i)an eligible professional (as defined in
			 paragraph (5)(C) of section 1848(o) of such Act);
						(ii)an eligible professional described in
			 paragraph (2) of section 1853(l) of such Act, with respect to a qualifying MA
			 organization (as defined in paragraph (5) of such section);
						(iii)an eligible hospital described in section
			 1853(m)(2) of such Act, with respect to such a qualifying MA
			 organization;
						(iv)an eligible hospital (as defined in
			 paragraph (6)(B) of section 1886(n) of such Act);
						(v)a critical access
			 hospital; or
						(vi)a Medicaid provider (as defined in
			 paragraph (2) of section 1903(t) of such Act); and
						(C)attests, to the
			 satisfaction of the Secretary, that but for the reason described in
			 subparagraph (B), the professional would otherwise satisfy criteria to be
			 eligible for such incentive payments during such year.
					3.Improving patient
			 safety through error reporting and remediation, and clarification of
			 authority
			(a)In
			 generalA covered entity may
			 submit to a Patient Safety Organization as defined in section 921. Title IX of
			 the Public Health Service Act (42 U.S.C. 299 et seq.) information on
			 EHR-related adverse events with respect to certified EHR technology as defined
			 in section 3001 of the Public Health Service Act (42 U.S.C. 300jj–11) used or
			 provided by such entity, as applicable. The utilization of patient safety work
			 product shall be for the purpose of providing direct feedback and assistance to
			 covered entities to effectively minimize patient risk. Patient Safety
			 Organizations may furnish the Office of the National Coordinator de-identified
			 reports of their findings for the purposes of tracking the number and nature of
			 such adverse events.
			(b)Application of
			 safety organization privilege and confidentiality protectionsIn
			 the case of a covered entity that submits to such a body information on such an
			 adverse event and in the case of the collection and maintenance of such
			 information by such a body, the provisions of section 922 of the Public Health
			 Service Act shall apply to such information and to the body and the entity in
			 the same manner such provisions apply to patient safety work product and a
			 patient safety organization and provider under part C of title IX of such
			 Act.
			(c)Clarification of
			 authorityCertified EHR’s shall not be considered a device for
			 purposes of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.).
			4.Rules relating to
			 e-discoveryIn any health care
			 lawsuit against a covered entity that is related to an EHR-related adverse
			 event, with respect to certified EHR technology used or provided by the covered
			 entity, electronic discovery shall be limited to—
			(1)information that
			 is related to such EHR-related adverse event; and
			(2)information from
			 the period in which such EHR-related adverse event occurred.
			5.Legal protections
			 for covered entities
			(a)GeneralFor
			 a covered entity described in section 2, the following protections
			 apply:
				(1)Encouraging
			 speedy resolution of claims
					(A)GeneralA
			 claimant may not commence a health care lawsuit against a covered entity on any
			 date that is 3 years after the date of manifestation of injury or 1 year after
			 the claimant discovers, or through the use of reasonable diligence should have
			 discovered, the injury, whichever occurs first. This limitation shall be tolled
			 to the extent that the claimant is able to prove—
						(i)fraud;
						(ii)intentional
			 concealment; or
						(iii)the presence of
			 a foreign body, which has no therapeutic or diagnostic purpose or effect, in
			 the person of the injured person.
						(B)Treatment of a
			 minorA health care lawsuit by or on behalf of a claimant under
			 the age of 17 years at the time the injury was suffered may not be commenced
			 after the date that is not later than 3 years after the date of the alleged
			 manifestation of injury except that actions by a claimant under the full age of
			 6 years shall be commenced not later than 3 years after the date of
			 manifestation of injury or prior to the claimant’s 8th birthday, whichever
			 provides a longer period. In addition to subsection (1)(A)(i)–(iii), this
			 limitation shall be tolled for claimants under the age of 17 years for any
			 period during which a parent or guardian and a health care provider or health
			 care organization have committed fraud or collusion in the failure to bring an
			 action on behalf of the claimant.
					(2)Equitable
			 assignment of responsibilityIn any health care lawsuit against a
			 covered entity—
					(A)each party to the
			 lawsuit other than the claimant that is such a covered entity shall be liable
			 for that party’s several share of any damages only and not for the share of any
			 other person and such several share shall be in direct proportion to that
			 party’s proportion of responsibility for the injury, as determined under clause
			 (iii);
					(B)whenever a
			 judgment of liability is rendered as to any such party, a separate judgment
			 shall be rendered against each such party for the amount allocated to such
			 party; and
					(C)for purposes of
			 this paragraph, the trier of fact shall determine the proportion of
			 responsibility of each such party for the claimant’s harm.
					(3)Subsequent
			 remedial measuresEvidence of subsequent remedial measures to an
			 EHR-related adverse event with respect to certified EHR technology used or
			 provided by the covered entity (including changes to the certified EHR system,
			 additional training requirements, or changes to standard operating procedures)
			 by a covered entity shall not be admissible in health care lawsuits.
				(4)Increased burden
			 of proof protection for covered entitiesPunitive damages may, if
			 otherwise permitted by applicable State or Federal law, be awarded against any
			 covered entity in a health care lawsuit only if it is proven by clear and
			 convincing evidence that such entity acted with reckless disregard for the
			 health or safety of the claimant. In any such health care lawsuit where no
			 judgment for compensatory damages is rendered against such entity, no punitive
			 damages may be awarded with respect to the claim in such lawsuit.
				(5)Protection from
			 libel or slanderCovered entities and employees, agents and
			 representatives of covered entities are immune from civil action for libel or
			 slander arising from information or entries made in certified EHR technology
			 and for the transfer of such information to another eligible provider, hospital
			 or health information exchange, if the information, transfer of information, or
			 entries were made in good faith and without malice.
				6.Definitions
			(a)ClaimantThe
			 term claimant means any person who brings a health care lawsuit,
			 including a person who asserts or claims a right to legal or equitable
			 contribution, indemnity, or subrogation, arising out of a health care liability
			 claim or action, and any person on whose behalf such a claim is asserted or
			 such an action is brought, whether deceased, incompetent, or a minor.
			(b)Compensatory
			 damagesThe term compensatory damages means
			 objectively verifiable monetary losses incurred as a result of the provisions
			 of, use of, or payment for (or failure to provide, use, or pay for) health care
			 services or medical products, such as past and future medical expenses, loss of
			 past and future earnings, cost of obtaining domestic services, loss of
			 employment, and loss of business or employment opportunities, damages for
			 physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment in life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other non pecuniary losses of
			 any kind or nature. Such term includes economic damages and noneconomic
			 damages, as such terms as defined in this section.
			(c)Economic
			 damagesThe term economic damages means objectively
			 verifiable monetary losses incurred as a result of the provisions of, use of,
			 or payment for (or failure to provide, use, or pay for) health care services or
			 medical products, such as past and future medical expenses, loss of past and
			 future earnings, cost of obtaining domestic services, loss of employment, and
			 loss of business or employment opportunities.
			(d)Certified EHR
			 technologyThe term certified EHR technology has the
			 meaning given such term in section 1848(o)(4) of the Social Security
			 Act.
			(e)EHR-Related
			 adverse eventThe term EHR-related adverse event
			 means, with respect to a provider, a defect, malfunction, or error in the
			 certified health information technology or electronic health record used by the
			 provider, or in the input or output of data maintained through such technology
			 or record, that results or could reasonably result in harm to a patient.
			(f)Health care
			 lawsuitThe term health care lawsuit means any
			 health care liability claim concerning the provision of health care items or
			 services or any medical product affecting interstate commerce, or any health
			 care liability action concerning the provision of health care items or services
			 or any medical product affecting interstate commerce, brought in a State or
			 Federal court or pursuant to an alternative dispute resolution system, against
			 a health care provider, a health care organization, or the manufacturer,
			 distributor, supplier, marketer, promoter, or seller of a medical product,
			 regardless of the theory of liability on which the claim is based, or the
			 number of claimants, plaintiffs, defendants, or other parties, or the number of
			 claims or causes of action, in which the claimant alleges a health care
			 liability claim. Such term does not include a claim or action which is based on
			 criminal liability; which seeks civil fines or penalties paid to Federal,
			 State, or local government; or which is grounded in antitrust.
			(g)Health care
			 liability actionThe term health care liability
			 action means a civil action brought in a State or Federal court or
			 pursuant to an alternative dispute resolution system, against a health care
			 provider, a health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, regardless of the
			 theory of liability on which the claim is based, or the number of plaintiffs,
			 defendants, or other parties, or the number of causes of action, in which the
			 claimant alleges a health care liability claim.
			(h)Health care
			 liability claimThe term health care liability claim
			 means a demand by any person, whether or not pursuant to alternative dispute
			 resolution, against a health care provider, health care organization, or the
			 manufacturer, distributor, supplier, marketer, promoter, or seller of a medical
			 product, including third-party claims, cross-claims, counter-claims, or
			 contribution claims, which are based upon the provision of, use of, or payment
			 for (or the failure to provide, use or pay for) health care services or medical
			 products, regardless of the theory of liability on which the claim is based, or
			 the number of plaintiffs, defendants, or other parties, or the number of causes
			 of action.
			(i)Health care
			 organizationThe term health care organization means
			 any person or entity which is obligated to provide or pay for health benefits
			 under any health plan, including any person or entity acting under a contract
			 or arrangement with a health care organization to provide or administer any
			 health benefit.
			(j)Health care
			 providerThe term health care provider means any
			 person or entity required by State or Federal laws or regulations to be
			 licensed, registered, or certified to provide health care services, and being
			 either so licensed, registered, or certified, or exempted from such requirement
			 by other statute or regulation.
			(k)Health care
			 items or servicesThe term health care items or
			 services means any items or services provided by a health care
			 organization, provider, or by any individual working under the supervision of a
			 health care provider, that relates to the diagnosis, prevention, or treatment
			 of any human disease or impairment, or the assessment or care of the health of
			 human beings.
			(l)Malicious intent
			 To injureThe term malicious intent to injure means
			 intentionally causing or attempting to cause physical injury other than
			 providing health care items or services.
			(m)Medical
			 productThe term medical product means a drug,
			 device, or biological product intended for humans, and the terms
			 drug, device, and biological
			 product have the meanings given such terms in sections 201(g)(1) and
			 201(h) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(g)(1) and
			 (h)) and section 351(a) of the Public Health Service Act (42 U.S.C. 262(a)),
			 respectively, including any component or raw material used therein, but
			 excluding health care services.
			(n)Noneconomic
			 damagesThe term noneconomic damages means damages
			 for physical impairment, mental anguish, disfigurement, loss of enjoyment of
			 life, loss of society and companionship, loss of consortium (other than loss of
			 domestic service), hedonic damages, injury to reputation, and all other
			 nonpecuniary losses of any kind of nature.
			(o)Punitive
			 damagesThe term punitive damages means damages
			 awarded, for the purpose of punishment or deterrence, and not solely for
			 compensatory purposes, against a health care provider, health care
			 organization, or a manufacturer, distributor, or supplier of a medical product.
			 Punitive damages are neither economic nor economic damages.
			(p)StateThe
			 term State means each of the several States, District of Columbia,
			 the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the
			 Northern Mariana Islands, the Trust Territory of the Pacific Islands, and any
			 other territory or possession of the United States, or any political
			 subdivision thereof.
			
